Citation Nr: 0508491	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed asthma.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
RO.  

The veteran's claim of service connection was denied by July 
1973 rating decision that became final.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302, 20.1103 (2004).  

In September 2000, the Board found that new and material had 
been submitted to reopen veteran's claim.  

The Board then remanded this matter for further evidentiary 
development, and in April 2003, the Board sought a VA medical 
opinion.  

By April 2004 decision, the Board denied the veteran's claim 
of service connection for asthma.  

The veteran appealed the Board's decisions, and by October 
2004 Order, the United Stated Court of Appeals for Veterans 
Claims (Court) vacated the Board's April 2004 decision and 
remanded the matter to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The RO must schedule a VA medical examination to determine 
whether the veteran currently suffers from asthma.  If so, 
the examiner is to opine regarding the approximate date of 
onset and indicated whether the condition predated service.  

If asthma is found to have predated service, the examiner 
must indicate whether the veteran's asthma underwent 
aggravation beyond the expected normal course of the 
condition during service and whether any exacerbations in 
service constituted aggravation or mere flare-ups.  A 
rationale for all opinions must be provided.

The case is REMANDED for the following action:

1.  The RO must schedule a VA medical 
examination to determine (1) whether the 
veteran suffers from asthma.  If so, the 
examiner must (2) provide an opinion 
regarding the approximate date of onset.  
If the veteran's asthma is found to have 
predated service the examiner must (3) 
determine whether such asthma underwent 
aggravation during service.  If in-
service aggravation is found, the 
examiner is asked to (4) comment upon 
whether such aggravation exceeded the 
normal course of the development of the 
disability or whether any exacerbations 
of asthma were mere flare-ups.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and state on the examination report 
whether the claims file was available for 
review.  The examiner is asked to conduct 
all necessary diagnostic tests and to 
provide a rationale for all opinions and 
conclusions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


